Greene App. No. 2001CA15. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Entry dated December 18, 2001, at page 3:
“Where a defendant charged with a petty offense changes his plea of not guilty to a plea of guilty or no contest, does the trial court comply with Traf.R. 10(D) and Crim.R. 11(E) by informing the defendant of the information contained in Traf.R. 10(B) or Crim.R. 11(B) or must the trial court engage in a colloquy with the defendant that is substantially equivalent to that required by Crim.R. 11(C) in felony cases?”
The conflict cases are Toledo v. Chiaverini (1983), 11 Ohio App.3d 43, 11 OBR 76, 463 N.E.2d 56; and Cleveland v. Wanzo (1998), 129 Ohio App.3d 664, 718 N.E.2d 982.